IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andy Buxton,                              :
                          Petitioner      :
                                          :
               v.                         :    No. 253 C.D. 2020
                                          :
Office of Attorney General,               :
                        Respondent        :


PER CURIAM                             ORDER


               NOW, December 2, 2020, upon consideration of Petitioner’s

application for reconsideration/reargument, and Respondent’s answer in

response thereto, the application is denied.